DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
 EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Gleason (Reg. No: 39,998) on 06/29/2021.


CLAIMS
4.	The application has been amended as follows:
 
1.	(Currently Amended)  A memory device, comprising:
including a first memory cell and a second memory cell, wherein each of the plurality of memory cells is configured to be in a data state; and 
	a physically unclonable function (PUF) generator, comprising:
a precharge circuit configured to pre-charge first and second bit lines respectively coupled to the first and second memory cells to a predetermined pre-charge level;
a first sense amplifier having a first input terminal coupled to the first bit line of the first memory cell and a second input terminal coupled to the second bit line of the second memory cell, the first and second memory cells of the plurality of memory cells, in response to the comparison of the accessing speeds of the first and second memory cells; and
a first control circuit coupled to the plurality of memory cells, wherein the first control circuit is configured to output an enable signal to the first sense amplifier based on respective first and second signals received from the first and second memory cells.

2.	(Currently Amended)  The memory device of claim 1, wherein:

the firstcontrol circuit has a first input terminal coupled to the first bit line of the first memory cell and a second input terminal coupled to the second bit line of the second memory cell.

3.	(Currently Amended)  The memory device of claim 2, wherein the first control circuit is configured to generate the enable signal in response to respective first and second signals on the first and second bit lines each reaching a first predetermined level.

4.	(Currently Amended)  The memory device of claim 2, wherein the  first control circuit is configured to generate the enable signal having a pulse with a leading edge based on respective first and second signals on the first and second bit lines each reaching a first predetermined level.

5.	(Currently Amended)  The memory device of claim 4, wherein the first control circuit is configured to generate the enable signal having the pulse with a trailing edge based on the first and second signals each reaching a second predetermined level.

first control circuit is configured to generate the enable signal having the pulse with a trailing edge based on an output of the first sense amplifier.

7.	(Currently Amended)  The memory device of claim 2, wherein the first control circuit includes:
a NOR gate having the first and second input terminals of the first control circuit, and 
a pulse generator configured to generate the enable signal in response to an output of the NOR gate.

8.	(Currently Amended)  The memory device of claim 2, wherein the first control circuit includes:
an AND gate having the first and second input terminals of the first control circuit, and 
a pulse generator configured to generate the enable signal in response to an output of the AND gate.

9.	(Currently Amended)  The memory device of claim 1, wherein the PUF generator further comprises:
	a second sense amplifier coupled to the plurality of memory cells, wherein while the plurality of memory cells are being accessed, the second sense amplifier is configured to compare access speeds of third and fourth memory cells of the plurality of 
a second control circuit coupled to the plurality of memory cells, wherein the second control circuit is configured to output an enable signal to the second sense amplifier based on respective first and second signals received from the third and fourth memory cells.

10.	(Currently Amended)  The memory device of claim 1, wherein the PUF generator further comprises:
	a second sense amplifier coupled to the plurality of memory cells, wherein while the plurality of memory cells are being accessed, the second sense amplifier is configured to compare access speeds of third and fourth memory cells of the plurality of memory cells that are substantially adjacent to each other, and based on the comparison, provide a second output signal for generating the first PUF signature;
wherein the first control circuit is configured to output the enable signal to the second sense amplifier based on respective first and second signals received from the first and second memory cells.

11.	(Currently Amended)  A physically unclonable function (PUF) generator, comprising:
a first sense amplifier having a first input terminal connected to a first bit line and configured to receive a signal from a first memory cell of a plurality of memory cells and connected to a second bit line and configured to receive a signal from a second memory cell of the plurality of memory cells;
a precharge circuit configured to pre-charge the first and second bit lines to a predetermined pre-charge level, wherein the first sense amplifier is configured to compare accessing speeds of the first and second memory cells of the plurality of memory cells in response to respective first and second signals on the first and second bit lines each reaching a predetermined level, and in response to the comparison of the accessing speeds of the first and second memory cells; and
a first ccontrol circuit configured to output an enable signal to the first sense amplifier, the first control circuit having a first input terminal configured to receive a signal from the first bit line of the first memory cell and a second input terminal configured to receive a signal from the second bit line of the second memory cell.

12.	(Currently Amended)  The PUF generator of claim 11, further comprising:
a second sense amplifier having a first input terminal configured to receive a signal from a third memory cell of the plurality of memory cells and a second input terminal configured to receive a signal from a fourth memory cell of the plurality of memory cells, wherein the second sense amplifier is configured to compare accessing speeds of the third and fourth memory cells of the plurality of memory cells, and based 
a second control circuit configured to output an enable signal to the second sense amplifier, the second control circuit having a first input terminal configured to receive a signal from a bit line of the third memory cell and a second input terminal configured to receive a signal from a bit line of the fourth memory cell.

13.	(Currently Amended)  The 11, comprising:
a second sense amplifier having a first input terminal configured to receive a signal from a third memory cell of the plurality of memory cells and a second input terminal configured to receive a signal from a fourth memory cell of the plurality of memory cells, wherein the second sense amplifier is configured to compare accessing speeds of the third and fourth memory cells of the plurality of memory cells, and based on the comparison, provide a second output signal for generating the PUF signature; and
wherein the control circuit is configured to output the enable signal to the second sense amplifier.

14. 	(Currently Amended)  The PUF generator of claim 13, wherein:
the first control circuit is configured to generate the enable signal in response to the respective first and second signals on the first and second bit lines each reaching a first predetermined level; and 
control circuit is configured to generate the enable signal in response to respective third and fourth signals on the third and fourth bit lines each reaching the first predetermined level.



15. 	(Currently Amended)  The PUF generator of claim 13, wherein:
the first control circuit is configured to generate the enable signal in response to respective first and second signals on the first and second bit lines each reaching a first predetermined level; and 
the second control circuit is configured to generate the enable signal in response to the respective first and second signals on the first and second bit lines each reaching the first predetermined level.

16.	(Currently Amended)  A method of generating a physically unclonable function (PUF) signature, comprising:
providing a memory cell array comprising a plurality of memory cells wherein each of the plurality of memory cells is configured to be in a data state, the memory cell array including first and second memory cells having respective first and second bit lines;
pre-charging the first and second bit lines to a predetermined pre-charge level;
comparing accessing speeds of the first and second memory cells in response to respective first and second signals on the first and second bit lines each reaching a predetermined level; and


17.	(Original)  The method of claim 16, wherein the memory cell includes third and fourth memory cells having respective third and fourth bit lines, the method further comprising:
		comparing accessing speeds of the third and fourth memory cells in response to respective third and fourth signals on the third and fourth bit lines reaching the predetermined level; and
		providing a second output signal for generating the PUF signature based on the comparison of the accessing speeds of the third and fourth memory cells.

18.	(Original)  The method of claim 16, wherein the memory cell includes third and fourth memory cells having respective third and fourth bit lines, the method further comprising:
		comparing accessing speeds of the third and fourth memory cells in response to the first and second signals on the first and second bit lines each reaching the predetermined level; and
		providing a second output signal for generating the PUF signature based on the comparison of the accessing speeds of the third and fourth memory cells.

19.	(Canceled)  

20.	(Original)  The method of claim 16, further comprising predischarging the first and second bit lines to a predetermined predischarge level before comparing accessing speeds.

Examiner’s Statement of Reasons for Allowance

5.	Claims 1-18 and 20 are allowed. 
6.	The present invention is directed to: a physically unclonable function (PUF) generator includes a first sense amplifier that has a first input terminal configured to receive a signal from a first memory cell of a plurality of memory cells, and a second input terminal configured to receive a signal from a second memory cell of the plurality of memory cells. The first sense amplifier is configured to compare accessing speeds of the first and second memory cells of the plurality of memory cells. Based on the comparison of the accessing speeds, the sense amplifier provides a first output signal for generating a PUF signature. A controller is configured to output an enable signal to the first sense amplifier, which has a first input terminal configured to receive a signal from a bit line of the first memory cell and a second input terminal configured to receive a signal from a bit line of the second memory cell.
The closest prior art includes Kwong et al (“Kwong,” US 20170017808), Potkonjak et al (“Potkonjak,” US 20100293384) and Chang et al (“Chang,” US 20070297249)
Kwong is directed to: methods and apparatus for creating a physically unclonable function for SRAM are disclosed. An example method includes after applying a voltage 
Potkonjak is directed to: methods for digital signatures that employ hardware public physically unclonable functions. Each unique digital signature generator can be implemented as hardware such that manufacturing variations provide measurable performance differences resulting in unique, unclonable devices or systems. For example, slight timing variations through a large number of logic gates may be used as a hardware public physically unclonable function of the digital signature unit. The hardware digital signature unit can be parameterized such that its physical characteristics may be publicly distributed to signature verifiers. The verifiers may then simulate randomly selected portions of the signature for verification.
Chang is directed to: an SRAM memory cell that has a relatively small power consumption when writing a write value of ‘0’ to the memory cell includes cross-coupled first and second inverters, at least one read access transistor for selectively coupling a respective read bit line to a common connection node of a respective one of the first and second inverters, a switching transistor for selectively coupling the second inverter to a ground terminal, and a write access transistor for selectively coupling the common connection node of the second inverter to a write bit line.

Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J WILCOX/           Examiner, Art Unit 2439                            



/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439